Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 03, 2017

The Court of Appeals hereby passes the following order:

A18A0481. VURTIS ROSS v. THE STATE.


      In 1995, Vurtis Ross was convicted of two counts of rape, two counts of
kidnapping, two counts of aggravated sodomy, two counts of armed robbery,
violation of the Georgia Controlled Substances Act, and possession of a firearm by
a convicted felon. We affirmed his convictions on appeal. See Ross v. State, 231 Ga.
App. 793 (499 SE2d 642) (1998). In 2016, Ross filed a motion to vacate and set
aside his conviction and for a new trial. The trial court dismissed the motion to
vacate or set aside the conviction and, construing the motion for a new trial as an
extraordinary motion for new trial, denied it. Ross filed this direct appeal. We,
however, lack jurisdiction for two reasons.
      First, a post-conviction motion seeking to vacate an allegedly void criminal
conviction is not one of the established procedures for challenging the validity of a
judgment in a criminal case, and an appeal from the trial court’s ruling on such a
petition should be dismissed. See Roberts v. State, 286 Ga. 532 (690 SE2d 150)
(2010). A direct appeal may lie from an order denying or dismissing a motion to
correct a void sentence if the defendant raises a colorable claim that the sentence is,
in fact, void or illegal. See Harper v. State, 286 Ga. 216, 217 (1), n.1 (686 SE2d 786)
(2009); Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). Ross’s motion,
however, presented challenges to his convictions, not his sentence.
      Second, an order denying an extraordinary motion for new trial must be
appealed by application for discretionary appeal. See OCGA § 5-6-35 (a) (7). We
have no jurisdiction to consider a direct appeal from such an order. Gable v. State,
290 Ga. 81, 82 (1) (720 SE2d 170) (2011); Balkcom v. State, 227 Ga. App. 327, 329
(489 SE2d 129) (1997).
      For these reasons, this appeal is hereby DISMISSED.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      11/03/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.